Broyles, C. J.
1. Under the Federal “employer’s liability act” (U. S. Comp. St. §§ S657-8665), an employee of a railroad company, except in cases involving violation by the carrier of the statute enacted for the safety of employees, assumes the ordinary risks and hazards of his particular employment, and also those defects and risks which are known to him, or which are plainly observable, although due to the master’s negligence. Charleston & Western Carolina Ry. Co. v. Sylvester, 17 Ga. App. 85 (86 S. E. 275), and cit.
2. Under the above ruling- and the facts' of the instant case a recovery by the plaintiff was unauthorized, and the court erred in overruling the motion for a new trial.
3. In view of the above holding it is unnecessary to pass upon the special assignments of error.

Judgment reversed.


Luhe and Bloodworth, JJ., concur.

See 149 Ga. 829 (102 S. E. 521).
Tye, Peeples & Tye, D. W. Blair, W. E. Roberts, John Boston, for plaintiffs in error.
George P. Gober, J. E. Mozley, PI. B. Moss, W. I. Heyward, contra.